EXHIBIT 10.04


PURCHASE AND SALE AGREEMENT

          THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered
into as of the date of the last signature below (the “Effective Date”) by and
between NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited liability
company, whose address is 10172 Linn Station Road, Louisville, Kentucky 40223
(“Seller”), and INVESTORS CAPITAL MORTGAGE GROUP, INC., a Florida corporation,
whose address is 1414 NW 107 Ave., Suite 109, Miami, Florida 33172
(“Purchaser”).


WHEREAS:

          A.    Seller is the owner of certain parcels of land located at 302
Sabal Park Place, Longwood, Florida, having parcel ID# 33-20-29-300-012A-0000 in
Seminole County tax records, commonly known as “Sabal Park Apartments,” and as
more particularly described in Exhibit “A” hereto (the “Land”), together with
all improvements located on the Land (the “Improvements”). The Land and
Improvements are collectively referred to herein as the “Realty”.

          B.    Seller desires to sell, and Purchaser desires to acquire, the
Realty and other assets described herein in accordance with the provisions of
this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and promises
herein set forth, the parties agree as follows:

          1.    Recitals. The foregoing recitals are true and correct and are
incorporated herein by this reference.

          2.    Purchase and Sale. Seller agrees to sell to Purchaser and
Purchaser agrees to purchase from Seller the following property and rights owned
by Seller:

  (a) the Realty, together with all easements, privileges, rights to lands lying
under any adjacent roadways, and all other appurtenances pertaining to or
accruing to the benefit of the Realty;


  (b) all fixtures, all furniture, appliances and equipment located on and used
in the operation of the Realty and owned by Seller (the “Personalty”);


  (c) all transferable licenses, permits, authorizations, consents, notices of
completion, variances, waivers, certificates (including, without limitation,
certificates of occupancy or completion), government entitlements and approvals
pertaining to ownership and/or operation of the Realty and held by, or issued or
granted to, Seller prior to the Closing (as hereinafter defined) (the “Licenses
and Permits”);


--------------------------------------------------------------------------------

  (d) all contract rights pertaining to the ownership and operation of the
Realty taken by or in the name of Seller which will affect the Realty or the
Personalty after the Closing Date (as hereinafter defined (the “Contracts”);


  (e) all Seller’s interest as landlord in all leases, lease amendments, lease
guaranties and other agreements (“Leases”) with all persons (“Tenants”) leasing,
using or occupying the Realty or any part thereof, a complete list of which is
incorporated into the rent roll attached hereto as Exhibit “B”;


  (f) all other intangible rights of Seller pertaining to the ownership,
operation and/or development of the Realty and the Personalty and/or trademarks
associated therewith and all public and private development or usage rights with
respect to the Realty (the “Intangible Property”);


  (g) all existing transferable guaranties, warranties, and indemnities now
issued or issued prior to Closing (as hereinafter defined) that relate to the
construction, operation and/or use of the Realty and Personalty, (the
“Warranties”);


  (h) copies of any and all construction drawings, “as built” plans and
specifications and concept plans utilized in the construction of the
Improvements (including driveways, walkways, landscaping and mechanical and
electrical systems) in Seller’s possession or control, if any (the “Plans and
Specifications”), and copies of any and all records pertaining to the ongoing
maintenance, use and operation of the Realty, including all equipment manuals in
Seller’s possession (collectively, the “Records”);


  (i) all leasing brochures, market studies, tenant data sheets and like
materials of any kind with respect to the Property in Seller’s possession; and


  (j) all telephone numbers exclusively related to the operation and management
of the Property.



The Realty and all of the other property and rights described in this paragraph
2 are hereinafter collectively referred to as the “Property”.

          3.    Purchase Price. The purchase price to be paid by Purchaser for
the Property (the “Purchase Price”) shall be Twenty-Eight Million Three Hundred
Fifty Thousand Dollars ($28,350,000).

          4.   Deposit. To secure the performance by Purchaser of its
obligations under this Agreement, Purchaser will make a deposit of One Million
Dollars ($1,000,000.00) in the following manner: (i) within two (2) business
days after the execution of this Agreement by both Seller and Purchaser,
Purchaser shall deposit with LandAmerica/Commonwealth Land Title Insurance
Company (the “Escrow Agent”), the initial sum (the “Initial Deposit”) of Five
Hundred Thousand Dollars ($500,000.00), a portion of which in the amount of
Twenty-Five Thousand Dollars ($25,000.00) shall be immediately non-refundable to
Purchaser (unless Seller

--------------------------------------------------------------------------------

shall default hereunder) but which shall be applicable to the Purchase Price at
Closing (the “Non-Refundable Portion of the Initial Deposit”), and (ii) shall
thereafter deliver the additional sum (the “Additional Deposit”) of Five Hundred
Thousand and Dollars ($500,000.00) within two (2) business days after the
expiration of the Inspection Period (as hereinafter defined). Upon expiration of
the Inspection Period, the Initial Deposit and the Additional Deposit shall both
be non-refundable to Purchaser (unless Seller shall default hereunder), but
shall be applicable to the Purchase Price at Closing. The Initial Deposit and
the Additional Deposit shall be sent by wire transfer to the Escrow Agent and
held and disbursed by the Escrow Agent as an earnest money deposit
(collectively, the “Deposit”) pursuant to the provisions of this Agreement. Any
and all interest accrued or earned thereon shall be paid to Purchaser except in
the event of a default by Purchaser, in which event all of the interest shall be
disbursed to Seller, together with the Deposit, as liquidated damages in
accordance with the default provisions below.

          5.    Terms of Payment. The Purchase Price shall be paid to Seller as
follows:

  $1,000,000   being the total Deposit referred to in paragraph 4 of this
Agreement, which sum shall be paid to Seller at Closing or disbursed as
otherwise provided in this Agreement.


  $27,350,000   being the balance of the Purchase Price, at Closing, subject to
prorations and adjustments as hereinafter provided, to be paid by wire transfer
to Seller in immediately available federal funds.


          6.    Title and Survey.

                    (a)    Within five (5) days after the Effective Date,
Purchaser shall order, and shall thereafter obtain, at its expense, an ALTA Form
B Title Insurance Commitment (“Commitment”) with respect to the Realty in the
amount of the Purchase Price with such endorsements approved for issuance in the
State of Florida under applicable title insurance regulations as Purchaser may
require, issued by a title company selected by Purchaser (the “Title Company”),
and certified to a date even with or later than the Effective Date. Within the
Title Review Period (as hereinafter defined), Purchaser may obtain, at
Purchaser’s expense, a survey of the Realty (the “Survey”). In the event that
the Survey shall disclose any of the following: (i) any encroachment upon or
from the Realty which adversely affects Purchaser’s intended use of the Realty
or which renders title to the Realty unmarketable; or (ii) any other survey
defect, such encroachment or other defect shall be treated in the same manner as
a title defect, and Purchaser shall be required to object to same in writing on
or prior to the end of the Title Review Period.

                    (b)   Purchaser shall have thirty (30) days after Effective
Date of this Agreement (the “Title Review Period”) in which to examine the
Commitment, all underlying exception documents, and the Survey described above
and satisfy itself as to the marketability and status of Seller’ title. In the
event Purchaser notes any objections to the marketability of such title, or in
the event that there are any matters of record which could, in Purchaser’s
reasonable judgment, interfere with Purchaser’s intended use of the Realty,
Purchaser shall notify Seller in writing thereof prior to the expiration of the
Title Review Period. On or before ten (10) days from receipt of Purchaser’s
notice of objections, Seller may, but shall not be obligated to, obtain, as
applicable, the issuance of an endorsement to the Commitment removing such
exceptions, or affirmative title insurance protection for such objections, or to
deliver to Purchaser Seller’s

--------------------------------------------------------------------------------

written affirmation (which shall be deemed a cure hereunder) that Seller shall
cause certain items referenced in Purchaser’s notice of objections to be removed
from the Commitment on or before Closing. If Purchaser fails to deliver such
notice to Seller within the Title Review Period, then, subject to paragraph 6(c)
below, Purchaser shall be deemed to have found title acceptable in all respects,
and to have agreed to purchase the Property without reduction in purchase price
or further obligation on the part of Seller. If Seller elects not to provide for
the cure or removal of any such objections or to obtain affirmative title
insurance protection for any such objections within such ten (10) day period,
then, Purchaser shall have the right to cancel and rescind this Agreement within
five (5) days thereafter upon written notice to Seller, and this Agreement shall
terminate, the Initial Deposit (less the Non-Refundable Deposit which shall be
delivered to Seller) shall be returned to Purchaser and the parties shall be
released of any further obligations under this Agreement except those which
expressly survive such termination. If Purchaser fails to terminate this
Agreement in the manner set forth above, all objections referred to in
Purchaser’s notice of objections not so cured or removed shall be deemed to be
Permitted Exceptions, this Agreement shall remain in full force and effect, and
Seller shall not be deemed in default hereunder as a result of its failure to
cure or remove such objections. If Purchaser waives in writing its objection to
any matters described in its notice of objections, such matter along with those
matters not objected to in Purchaser’s notice of objections shall be deemed to
be Permitted Exceptions. For purposes of this Agreement, “Permitted Exceptions”
shall mean (i) general real estate taxes, association assessments, special
assessments, special district taxes and related charges not due and payable as
of the Closing Date; (ii) matters shown on the Commitment or Survey and not
objected to by Purchaser as provided above; (iii) title matters caused by the
actions of Purchaser; and (iv) matters deemed to be Permitted Exceptions as
provided above. All other exceptions to title and Survey shall be referred to as
“Unpermitted Exceptions.”

                    (c)    If, prior to Closing, Purchaser shall cause the
Commitment to be updated and if such update should reveal any matter rendering
title to the Realty unmarketable and not disclosed in the original Commitment
and not caused by, through or under Purchaser, Purchaser shall notify Seller of
same within ten (10) days of receipt of such update and the provisions of
Paragraph 6(b) relating to objections shall apply with respect to such objection
as if such provisions were set forth herein in full.

                    (d)    Notwithstanding the foregoing, Seller shall pay any
amount due in satisfaction of any mortgage, monetary judgment, mechanic’s lien,
past due tax or assessment or other similar liquidated amount (a “Monetary
Lien”) against the Property or any portion of the Property, or otherwise cause
same to be removed from the Commitment with the consent of the Title Company (by
bonding or otherwise), which amount, at the option of Seller, may be paid from
the proceeds of the Purchase Price at Closing; and, if any such item has not
been satisfied before the Closing date, then Purchaser and Escrow Agent are
authorized to satisfy such item from the proceeds of the Purchase Price at
Closing. Seller shall also satisfy all Schedule B-1 requirements set forth in
the Commitment other than those applicable to Purchaser.

          7.    Due Diligence and Inspections.

  (a) Deliveries. Within five (5) days after the Effective Date, Seller shall
provide Purchaser with copies of the following or shall provide Purchaser


--------------------------------------------------------------------------------

with access to the files located at the Property in connection with the
following (the “Due Diligence Materials”):


  (i) a current rent roll accurately disclosing each unit by number, the name of
the Tenant, the date the lease commenced and is due to expire, the current
monthly rental payment required to be paid by the Tenant, the amount of security
deposit required to be held by the Seller and any information concerning any
concessions (the “Rent Roll”) and all existing Tenant Leases;

  (ii) the Service Contracts;

  (ii) a schedule of all Licenses and Permits;

  (iii) all real estate tax and sales tax bills and assessment notices for the
last three years and, for Seller’s period of ownership of the Property, Seller’s
files regarding all past and pending real estate and sales tax appeals and
contests, if any;

  (iv) all Warranties, if any;

  (v) all documents evidencing the Intangible Property rights of Seller with
respect to the Property, if any;

  (vi) operating income statements for the past three years;

  (vii) the most current title insurance policies for the Realty and copies of
all exceptions listed therein;

  (viii) the most recent survey of the Property, including any as-built survey;

  (ix) detailed operating statements for the past three years and all months of
operation of current year;

  (x) information and amount concerning deposits for utilities (gas, electric,
water and sewer), if any;

  (xi) employee roster with annual compensation, years of service, job title,
and employee discounts or free apartments listed;

  (xii) certificate of occupancy for the Realty, if available; and

  (xiii) the most recent environmental report for the Property.

                    b.    Inspection Period. Purchaser shall have until
5:00 p.m. on the thirtieth (30th) day following the Effective Date (the
“Inspection Period”) to examine the materials provided for under Paragraph 7(a),
and to make such environmental, physical, zoning, land use and other
examinations, inspections and investigations of the Property or the use or
operation thereof which Purchaser, in Purchaser’s sole discretion, may determine
to make. Purchaser, and Purchaser’s agents and contractors, shall have the right
to enter upon the property at reasonable times upon prior reasonable notice to
Seller (which notice shall not be less than 48 hours with respect to tenanted
portions of the property) and Seller shall provide Purchaser, its agents and
contractors with access to the Property to conduct such inspections and/or
investigations. Purchaser shall use its best efforts not to disturb any tenants
in making such inspections. All of the foregoing tests, investigations and
studies to be conducted by Purchaser shall be at Purchaser’s sole cost and
expense and Purchaser shall restore the Property to the condition existing prior
to the performance of such tests or investigations by or on behalf of Purchaser.
Purchaser shall defend, indemnify and hold Seller and any of its affiliates,
parents, shareholders, partners, members, employees, officers and directors of
Seller or Seller’s affiliate or parent (collectively referred to hereinafter as
“Affiliates of Seller”) harmless from any and all liability,

--------------------------------------------------------------------------------

costs and expense (including without limitation) reasonable attorneys’ fees,
court costs and costs of appeal suffered or incurred by Seller or Affiliates of
Seller for injury to persons or property caused by Purchaser’s investigations
and inspections of the Property. Purchaser shall undertake its obligation to
defend set forth in the preceding sentence using attorneys selected by Seller,
in Seller’s sole discretion. The foregoing indemnity shall not include any
claims, demands, losses, costs or expenses resulting from the mere discovery by
Purchaser or its representatives of any existing hazardous substances merely
revealed thereby. If Seller does not timely deliver or provide access to
Purchaser to the due Diligence Materials as provided in Paragraph 7(a) hereof,
the Inspection Period shall be extended by the number of days by which Seller is
late in delivering or providing the required access to the Due Diligence
Materials.

Notwithstanding anything contained herein to the contrary Purchaser covenants
and agrees that prior to commencing any such tests, studies or investigations,
Purchaser shall furnish to Seller certificates of insurance evidencing that
Purchaser and/or Purchaser’s agents or contractors performing any such
inspections or investigations are insured by general comprehensive liability
insurance policies from reputable and highly rated insurance companies licensed
in Florida with limits of not less than $1,000,000.00, and listing Seller and
Purchaser as additional insureds thereunder. Notwithstanding anything to the
contrary contained in this Agreement the provisions of this paragraph shall
survive Closing and any cancellation of this Agreement.

Purchaser may, in its sole and absolute discretion, cancel this transaction for
any or no reason by written notice of cancellation given to Seller and the
Escrow Agent prior to the expiration of the Inspection Period, in which event
the Escrow Agent shall return the Initial Deposit (less the Nonrefundable
Portion of the Initial Deposit which shall be delivered to Seller) and all
interest earned thereon to Purchaser, whereupon the parties shall be released
from all further obligations under this Agreement except those that expressly
survive. In the event Purchaser has not timely delivered written notice of
cancellation in the manner provided above, then the foregoing conditions
precedent shall automatically be deemed to be satisfied in full and waived by
Purchaser, the Purchaser shall deliver the Additional Deposit to Escrow Agent as
provided in Paragraph 4 hereof and the entire Deposit shall be non-refundable to
Purchaser (unless Seller defaults hereunder), but shall be applicable to the
Purchase Price at Closing.

          8.    Seller’s Representations: Seller represents and warrants to
Purchaser as follows:

  (a) Authority. Seller is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business in the State of Florida. This Agreement and the
agreements and other documents to be executed by Seller at Closing pursuant to
this Agreement, when so executed and delivered, are and shall be legal, valid
and binding obligations of Seller and enforceable against Seller in accordance
with their terms. The execution, delivery and performance of this Agreement by
Seller is within its powers and have been duly authorized by all necessary
entity, action, and no consent of any other person or entity to such execution,
delivery and performance is required.


  (b) FIRPTA. Seller is not a “foreign person” within the meaning of the United
States tax laws and to which reference is made in Internal Revenue


--------------------------------------------------------------------------------

    Code Section 1445(b)(2). At Closing, Seller shall deliver to Purchaser a
certificate to such effect.


  (c) Lawsuits. There are currently no lawsuits pending, or to the best of
Seller’s knowledge, threatened with respect to the Property that might
materially and detrimentally affect the ability of Seller to perform its
obligations under this Agreement.


  (d) Condemnation. Seller has received no notice of any condemnation or eminent
domain proceedings against or affecting the Property


The representations and covenants set forth in this Paragraph 8 above shall
survive Closing for a period of six (6) months. At Closing, Seller shall update
the representations set forth in this Paragraph 8 and re-certify same effective
as of Closing.

          9.    Purchaser’s Representations. Purchaser is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Florida. Purchaser represents and warrants to Seller that this Agreement and the
agreements and other documents to be executed by Purchaser at Closing pursuant
to this Agreement, when so executed and delivered are and shall be legal, valid
and binding obligations of Purchaser and enforceable against Purchaser in
accordance with their terms. The execution and delivery of this Agreement and
the performance of the obligations of Purchaser hereunder are within its powers
and have been duly authorized by all necessary corporate or entity action and no
consent of any other person or entity to such execution, delivery and
performance is required.

The representations set forth in this Paragraph 9 shall survive Closing for a
period of six (6) months.

          10.    “AS-IS,” WHEREIS,” General Disclaimer And Release. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE SALE OF THE PROPERTY HEREUNDER IS
AND WILL BE MADE ON AN “AS IS,” “WHEREIS,” AND “WITH ALL FAULTS” BASIS, WITHOUT
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE
PROPERTY, THE PHYSICAL CONDITION OF THE PROPERTY (INCLUDING THE CONDITION OF THE
SOIL OR THE IMPROVEMENTS), THE ENVIRONMENTAL CONDITION OF THE PROPERTY
(INCLUDING THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON OR AFFECTING THE
PROPERTY), THE COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAWS AND REGULATIONS
(INCLUDING ZONING AND BUILDING CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS
RESPECTING THE PROPERTY), THE FINANCIAL CONDITION OF THE PROPERTY OR ANY OTHER
REPRESENTATION OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR
ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF. PURCHASER ACKNOWLEDGES THAT DURING THE DUE DILIGENCE PERIOD
PURCHASER WILL EXAMINE, REVIEW AND INSPECT ALL MATTERS WHICH IN PURCHASER’S
JUDGMENT BEAR UPON THE PROPERTY AND ITS VALUE AND SUITABILITY FOR PURCHASER’S
PURPOSES. EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH IN THIS AGREEMENT: (A)
PURCHASER WILL ACQUIRE THE PROPERTY BASED SOLELY UPON ITS OWN PHYSICAL AND
FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY THE TITLE POLICY, AND (B) WITHOUT LIMITING THE FOREGOING,

--------------------------------------------------------------------------------

PURCHASER WAIVES ANY RIGHT IT MAY HAVE AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO SEEK DAMAGES FROM SELLER IN CONNECTION WITH THE
ENVIRONMENTAL OR PHYSICAL CONDITION OF THE PROPERTY, INCLUDING ANY RIGHT OF
CONTRIBUTION UNDER ANY ENVIRONMENTAL LAW.

EFFECTIVE AS OF THE CLOSING, PURCHASER SHALL BE DEEMED TO HAVE RELEASED SELLER
AND ALL AFFILIATES OF SELLER FROM ALL CLAIMS WHICH PURCHASER OR ANY AGENT,
REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER, MEMBER,
SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON PURCHASER’S BEHALF OR OTHERWISE
RELATED TO OR AFFILIATED WITH PURCHASER (EACH, A “PURCHASER RELATED PARTY”) HAS
OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING IN CONNECTION WITH
THE PROPERTY, INCLUDING THE DOCUMENTS AND INFORMATION REFERRED TO HEREIN, ANY
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF ALL
OR ANY PORTION OF THE PROPERTY AND ANY PHYSICAL OR ENVIRONMENTAL CONDITIONS, AND
PURCHASER SHALL NOT LOOK TO SELLER OR ANY AFFILIATES OF SELLER IN CONNECTION
WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL
FORCE AND EFFECT ACCORDING TO EACH OF THE EXPRESS TERMS AND PROVISIONS HEREOF.
AS USED IN THIS AGREEMENT, THE TERM “ENVIRONMENTAL LAW” SHALL MEAN ANY FEDERAL,
STATE AND/OR LOCAL STATUTE, CODE, REGULATION, RULE, ORDINANCE, ORDER, STANDARD,
PERMIT, LICENSE, POLICY OR REQUIREMENT (INCLUDING CONSENT DECREES, JUDICIAL
DECISIONS AND ADMINISTRATIVE ORDERS) RELATING TO THE PROTECTION, PRESERVATION,
REMEDIATION OR CONSERVATION OF THE ENVIRONMENT OR WORKER HEALTH OR SAFETY, ALL
AS AMENDED OR RE-AUTHORIZED, OR AS HEREAFTER AMENDED OR RE-AUTHORIZED, INCLUDING
WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT (“CERCLA”), 42 U.S.C. § 9601 ET SEQ., THE RESOURCE CONSERVATION
AND RECOVERY ACT OF 1976 (“RCRA”), 42 U.S.C. § 6901 ET SEQ., THE EMERGENCY
PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT (“RIGHT-TO -KNOW ACT”), 42 U.S.C. §
11001 ET SEQ., THE CLEAN AIR ACT (“CAA”), 42 U.S.C. § 7401 ET SEQ., THE FEDERAL
WATER POLLUTION CONTROL ACT (“CLEAN WATER ACT”), 33 U.S.C. § 1251 ET SEQ., THE
TOXIC SUBSTANCES CONTROL ACT (“TSCA”), 15 U.S.C. § 2601 ET SEQ., THE SAFE
DRINKING WATER ACT (“SAFE DRINKING WATER ACT”), 42 U.S.C. § 300(F) ET SEQ., THE
ATOMIC ENERGY ACT (“AEA”), 42 U.S.C. § 2011 ET SEQ., THE OCCUPATIONAL SAFETY AND
HEALTH ACT (“OSHA”), 29 U.S.C. § 651 ET SEQ., AND THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (THE “TRANSPORTATION ACT”), 49 U.S.C. § 1802 ET SEQ. AS USED
IN THIS AGREEMENT, “HAZARDOUS SUBSTANCES” MEANS (1) “HAZARDOUS SUBSTANCES,” AS
DEFINED BY CERCLA; (2) “HAZARDOUS WASTES” AS DEFINED BY RCRA; (3) ANY
RADIOACTIVE MATERIAL INCLUDING, WITHOUT LIMITATION, ANY SOURCE, SPECIAL NUCLEAR
OR BY-PRODUCT MATERIAL AS DEFINED BY AEA; (4) ASBESTOS IN ANY FORM OR CONDITION;
(5) POLYCHLORINATED BIPHENYLS; AND (6) ANY OTHER MATERIAL, SUBSTANCE OR WASTE TO
WHICH LIABILITY OR STANDARDS OF CONDUCT MAY BE IMPOSED UNDER ANY ENVIRONMENTAL
LAW. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE TERMS OF
THIS PARAGRAPH 10 SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED AND ANY
TERMINATION OF THIS AGREEMENT.

--------------------------------------------------------------------------------

          11.    Operations of Property Prior to Closing.

  (a) Prior to the Closing, Seller shall operate and maintain the Property in a
commercially reasonable manner and in accordance with Seller’s ordinary course
of business, unless otherwise provided for herein. Seller shall comply with all
of its material obligations under the Contracts, Licenses and Permits and
Warranties through the Closing Date.


  (b) After the expiration of the Inspection Period and prior to Closing, Seller
shall not enter into any new Service Contracts or any modifications, renewals or
terminations of any existing Service Contracts without the prior written consent
of Purchaser. If Purchaser does not notify Seller in writing of its consent,
approval or disapproval within ten (10) Days after notice thereof from Seller,
it will be presumed that Purchaser has consented or approved such requested
action.


  (c) Seller shall not provide current residents or new residents with any new
concessions, discounts or coupons which extend beyond the closing date which are
not otherwise disclosed on the schedule of concessions provided to purchaser.


  (d) After the expiration of the Inspection Period and prior to Closing, Seller
shall not enter into any new lease, or extend, renew or replace any existing
lease with respect to the Property, without purchaser’s prior written consent
(which consent may be withheld in purchaser’s reasonable discretion), unless
same is entered into by seller in the ordinary course of its business, upon
market terms and using seller’s standard lease form. Seller shall not enter into
any short term leases for a period of less than twelve (12) months without
purchaser’s written consent (which consent may be withheld in purchaser’s sole
discretion).


  (e) After the Effective Date and prior to Closing, Seller shall give prompt
written notice to Purchaser of any notice received by Seller pertaining to the
Property from any governmental agency pertaining to any public assessment or
taking or any noncompliance with any law, rule or regulation.


          12.    Default Provisions.

  (a) In the event Purchaser fails to close this transaction as contemplated by
this Agreement, Seller shall receive the Deposit, together with all interest
earned thereon, as Seller’s sole and exclusive remedy and as agreed and
liquidated damages, whereupon the parties shall be relieved of all further
obligations hereunder except only those that expressly survive. Purchaser and
Seller acknowledge and agree that actual


--------------------------------------------------------------------------------

    damages are difficult or impossible to ascertain and the Deposit, together
with all interest earned thereon, is a fair and reasonable estimation of the
damages of Seller.


  (b) In the event of a default by Seller under this Agreement, Purchaser, at
its option, shall have the right, as its sole and exclusive remedy, to receive a
return of the Deposit together with all interest earned thereon, whereupon the
parties shall be released from all further obligations hereunder except only
those that expressly survive. Notwithstanding anything contained herein to the
contrary, if Seller’s default is its willful refusal to deliver the Deed or
other documents required to be delivered at Closing pursuant to Paragraph 18
hereof, then Purchaser shall be entitled to seek specific performance.


          13.    Indemnifications.

  (a) Purchaser hereby agrees to indemnify, protect, defend and hold Seller
harmless from and against any claim, demand, obligation, loss, cost, damage,
liability, judgment or expense (including without limitation, reasonable
attorneys’ fees, charges and disbursements) (collectively, “Claims”) arising out
of or in connection with (a) breach of any of Purchaser’s representations or
warranties set forth herein, (b) the breach of any of Purchaser’s covenants or
agreements set forth herein, or (c) the ownership, operation or maintenance of
the property after the Closing.


  (b) Seller agrees to indemnify, protect, defend and hold Purchaser harmless
from and against any Claims arising out of or in connection with (i) breach of
any of Seller’s representations or warranties set forth herein (subject to the
survival limitations hereof), (ii) the breach of any of Seller’s covenants or
agreements set forth herein, or (iii) costs and expenses, claims and liabilities
arising out of the ownership, operation or maintenance of the Property prior to
closing. The provisions of this Paragraph 13(b) shall survive the closing and
the delivery of the Deed for a period of six (6) months.


Each party shall do, execute and deliver, or shall cause to be done, executed
and delivered, all such further acts and instruments which the other party may
reasonably request in order to more fully effectuate the indemnifications
provided for in this Agreement so long as such acts and instruments do not
increase such party’s liabilities or obligations.

          14.    Confidentiality. Purchaser agrees that until the closing,
except as otherwise provided herein or required by law, and except for the
exercise by Purchaser of any remedy hereunder, Purchaser shall (a) keep
confidential the pendency of this transaction and the documents and information
supplied by Seller to Purchaser, and (b) disclose such information only to
Purchaser’s agents, employees, contractors, consultants, advisors, investment
bankers, investors, partners or attorneys, as well as lenders (if any) and title
company personnel, with a need to know in connection with Purchaser’s review and
consideration of the property, provided

--------------------------------------------------------------------------------

that Purchaser shall inform all persons receiving such information from
Purchaser of the confidentiality requirement and (to the extent within
Purchaser’s control) cause such confidence to be maintained. Disclosure of
information by Purchaser shall not be prohibited if that disclosure is of
information that is or becomes a matter of public record or public knowledge as
a result of the Closing of this transaction or from sources other than Purchaser
or its agents, employees, contractors, consultants or attorneys. After Closing,
Purchaser agrees that any disclosure for publicity purposes shall only be made
with the prior written consent of Seller.

          15.    Prorations, Deposits.

          (a)    Rent, any amounts of additional rent or periodic tenant charges
under any tenant lease (exclusive of delinquent rents, but including prepaid
rents); refundable security deposits (which will be assigned to and assumed by
Purchaser and credited to Purchaser at closing); real estate and personal
property taxes; operating expenses of the Property; items of income and expense;
and all other proratable items shall be prorated as of 12:01 a.m. on the date of
Closing. Water, sewer, electricity, fuel and other utility charges will be
apportioned based upon meter readings taken as of the day immediately prior to
Closing, but Purchaser and Seller agree to pay their respective shares of all
utility bills received subsequent to Closing, prorated as of 12:01 a.m. on the
date of Closing. In the event the real estate taxes for the year of Closing are
unknown, the tax proration will be based upon the taxes for the prior year
reduced by the maximum discount available for early payment, and at the request
of either party, the taxes for the year of Closing shall be reprorated and
adjusted when the tax bill for such year is received and the actual amount of
taxes is known, which obligation shall survive Closing. At Closing, Seller shall
be reimbursed or credited for all: (i) utility deposits, (ii) prepaid charges
under the Contracts (and any new contract(s)), together with a credit for any
deposits thereunder, and Purchaser shall receive a prorated credit for any
unpaid amounts payable for the month of Closing and not yet paid by Seller for
periods prior to Closing, and (iii) such other reimbursements as are provided
for in this Agreement. The provisions of this paragraph shall survive the
Closing.

          (b)    Rents, additional rent and other tenant charges which are
delinquent as of Closing Date shall not be prorated as of the Closing Date.
Purchaser shall include such delinquencies in its normal billings and shall
pursue the collection thereof in good faith after the Closing Date (however, the
Purchaser shall not be required to litigate or declare default in any Lease).
For a period of ninety (90) days from and after the Closing Date, to the extent
Purchaser receives any rents, such payments shall be applied first toward rents
for the month in which Closing occurs, and second to any delinquent rents (or
additional rent and other tenant charges which are paid by Tenants in arrears,
whether delinquent or not) owed to Seller with Seller’s share thereof being held
by Purchaser in trust for Seller and promptly delivered to Seller by Purchaser,
and with Purchaser being entitled to deduct any reasonable collection costs
incurred by Purchaser. After the expiration of such ninety (90) day period,
Purchaser shall have no continuing obligation to collect on or make payment to
Seller of any delinquent rents or other tenant charges relating to any period
prior to and including the Closing Date. Purchaser may not waive any delinquent
rents nor modify a lease so as to reduce or otherwise affect amounts owed
thereunder for any period in which Seller is entitled to receive a share of the
charges or amounts without first obtaining Seller’s written consent, which
consent may be given or withheld in Seller’s sole discretion. With respect to
delinquent rents and any other amounts or other rights of

--------------------------------------------------------------------------------

any kind respecting tenants who are no longer tenants of the Property as of the
Closing Date, Seller shall retain all rights relating thereto.

          16.    Improvement Liens. Certified, confirmed or ratified liens for
governmental improvements as of the date of Closing, if any, shall be paid in
full by Seller, and all other liens for governmental improvements shall be
assumed by the Purchaser. Notwithstanding the foregoing, to the extent any of
the foregoing certified, confirmed or ratified liens are payable in
installments, Purchaser shall take title subject to such lien(s) and assume the
balance of such installment payments. In such event, the installment payment for
the year of Closing shall be prorated as of 12:01 a.m. on the date of Closing.

          17.    Closing Costs. The parties shall bear the following costs:

  (a) Purchaser shall be responsible for payment of the following: (i) the cost
of preparing, issuing and examining the Commitment and the premiums and any
other related fees and costs for any owner’s and lender’s title insurance
policies issued pursuant thereto; (ii) the cost of obtaining the Survey; (iii)
any and all costs and expenses of environmental, architectural, engineering and
other inspection and feasibility studies and reports incident to Purchaser’s
inspections, (iv) conveyance and notary fees and clerk’s recordation fees for
recording the special warranty deed.


  (b) Seller shall be responsible for payment of (i) the cost of any corrective
or curative title documents, and (ii) the documentary stamp, surtax or other
taxes on the deed of conveyance.


  (c) Each party shall pay its own legal fees except as otherwise expressly
provided herein. Any escrow fees shall be divided equally between the parties
hereto.


          18.    Closing. Subject to other provisions of this Agreement for
extension, the closing (the “Closing”) shall be held (the “Closing Date”) on the
thirtieth (30th) day after the expiration of the Inspection Period, at the
offices of the Title Company or at such other place as the parties may mutually
agree; provided, (a) Purchaser shall have the right to extend the Closing Date
to a date which is on or before sixty (60) days after the expiration of the
Inspection Period by providing advance written notice of its desire to so extend
to Seller no later than fifteen (15) days after the expiration of the Inspection
Period; and (b) Seller shall have the right to extend the date of Closing to and
including January 31, 2006 in its sole and absolute discretion upon written
notice to Purchaser at least fifteen (15) days prior to the date previously set
for Closing.

          At Closing, Seller shall execute and/or deliver or cause to be
delivered to Purchaser the following closing documents all of which shall be in
form and substance reasonably satisfactory to Seller:

  (a) a special warranty deed conveying the Realty, subject only to the
Permitted Exceptions and any Unpermitted Exceptions waived by Purchaser;


  (b) a bill of sale for all Personalty;


--------------------------------------------------------------------------------

  (c) an assignment and assumption of Intangible Property, including, without
limitation, all Warranties, licenses, permits, plans and specifications and all
Contracts included in this transaction (including new contract(s) permitted
under Paragraph 11 above, if any);


  (d) a “non-foreign” affidavit or certificate pursuant to Internal Revenue Code
Section 1445;


  (e) an appropriate and customary mechanic’s lien affidavit and affidavit of
possession in form reasonably required by Purchaser’s Title Company;


  (f) an assignment and assumption of Leases and Security Deposits;


  (g) partnership resolutions, as applicable, and/or such other evidence of
authority and good standing with respect to Seller as may be reasonably required
by the Title Company;


  (h) the originals (or a copy where there is no original) of all of the Leases,
Contracts, Licenses and Permits, Warranties, Plans and Specifications, and
Records in Seller’s possession; and


  (i) an update certificate from Seller updating the representations made by
Seller under Paragraph 8 above to the date of Closing;


(j)       a written notice to each Tenant notifying them of the change in
ownership and directing them to send rent payments to Purchaser at the address
provided therein; and


(k)       a rent roll dated as of the Closing Date, updating Exhibit B,
including current information as to delinquent rent and other charges, prepaid
rent and interest accruing on security deposits (if any), which rent roll shall
be certified by an authorized officer of Seller to be true, correct and complete
in all material respects.


          At Closing, Purchaser shall execute and/or deliver (as applicable) to
Seller:

  (a) the balance of the Purchase Price;


  (b) the assignment and assumption of Intangible Property; and


  (c) the assignment and assumption of Leases and Security Deposits.


          Both parties shall execute and deliver counterpart closing statements
and such other documents as are reasonably necessary to consummate this
transaction.

          19.    Broker. Purchaser warrants to Seller that it has not dealt with
any real estate broker or salesperson in the negotiation of this contract except
Tom von Kamecke (“Broker”). At closing, Purchaser will pay a commission of 1.5%
(one and one half percent) of the total sales

--------------------------------------------------------------------------------

price to Broker. If a claim for commission in connection with this transaction
is made by any broker, salesperson or finder, other than Broker, claiming to
have dealt through or on behalf of one of the parties hereto (“Indemnitor”),
Indemnitor shall indemnify, defend and hold harmless the other party hereunder
(“Indemnitee”), and Indemnitee’s officers, directors, agents and
representatives, from and against all liabilities, damages, claims, costs, fees
and expenses whatsoever (including reasonable attorney’s fees and court costs at
trial and all appellate levels) with respect to said claim for commission.
Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this paragraph shall survive the Closing and any cancellation or
termination of this Agreement.

          20.    Escrow Agent. The Escrow Agent shall not be liable for any
actions taken by it in good faith, but only for its gross negligence or willful
misconduct. The parties hereby indemnify and agree to hold harmless the Escrow
Agent from and against all liabilities, damages, claims, costs, fees and
expenses whatsoever (including reasonable attorneys’ fees and court costs at all
trial and appellate levels) the Escrow Agent may incur or be exposed to in its
capacity as escrow agent hereunder, except for its gross negligence or willful
misconduct. If there be any dispute as to disposition of any proceeds held by
the Escrow Agent pursuant to the terms of this Agreement, the Escrow Agent is
hereby authorized to interplead the disputed amount or the entire proceeds with
any court of competent jurisdiction and thereby be released from all of its
obligations hereunder. The Escrow Agent shall not be liable for any failure of
the depository.

          21.    Notices. Any notices required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given if
delivered by hand, sent by recognized overnight courier (such as Federal
Express), by facsimile confirmed received or mailed by certified or registered
mail, return receipt requested, in a postage prepaid envelope, and addressed as
follows:

If to the Seller at: NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, KY 40223
Attention: Neil A. Mitchell
Phone: 502-426-4800 ext. 212
Fax: (502) 426-4994     With a copy to: Rosann D. Tafel, Esq.
NTS Development Company
10172 Linn Station Road
Louisville, KY 40223
Phone: 502-426-4800 ext. 153
Fax: (502) 426-4994     If to the Purchaser at: Investors Capital Mortgage
Group, Inc.
1414 NW 107 Ave., Suite 109
Miami, FL 33172
Office:(305) 716-0200 ext. 115
Fax: (305) 716-2829

--------------------------------------------------------------------------------

With a copy to: Thomas G. Sherman, Esq., P.A.
218 Almeria Avenue
Coral Gables, Florida 33134
Phone: 305-448-5898
Fax: 305-445-4458


If to the Escrow Agent at: LandAmerica/Commonwealth Land Title Insurance Company
Land/America Commercial Services
2400 Maitland Center Parkway
Suite 105
Maitland, Florida 32751
Attention: Tammy J. Scott, Senior Title Officer/Manager
Phone: 407-618-2931
Fax: 407-644-5115

Notices personally delivered or sent by overnight courier or via facsimile shall
be deemed given on the date of delivery and notices mailed in accordance with
the foregoing shall be deemed given three (3) days after deposit in the U.S.
mails.

          22.    Eminent Domain; Risk of Loss. Except as provided in any
indemnity provision contained in this Agreement, Seller shall bear all risk of
loss with respect to the Property up to and including the Closing Date.
Notwithstanding the foregoing, in the event that the Realty or any portion
thereof is taken by eminent domain prior to Closing, Seller shall promptly give
notice to Purchaser, and if such taking will materially and adversely, as
reasonably determined by Purchaser, impair the use of the Property as it is
currently being operated (“Material Portion”) Purchaser shall have the option of
either: (a) canceling this Agreement by delivering written notice of such
election to Seller within ten (10) days after receipt of Seller’s notice of such
taking, and receiving a refund of the Deposit and all interest earned thereon
whereupon all parties shall be relieved of all further obligations under this
Agreement except those that expressly survive, or (b) proceeding with Closing
without reduction of the Purchase Price, in which case Seller shall assign to
Purchaser all condemnation awards and settlements applicable to the period after
the Closing Date, if any. In the event no Material Portion of the Realty is
taken by eminent domain prior to Closing, then Purchaser shall be required to
proceed with Closing without reduction of Purchase Price, and Seller shall
assign to Purchaser all condemnation awards and settlements applicable to the
period after the Closing Date, if any. In the event that the Improvements are
damaged or destroyed by fire or other casualty prior to Closing, repair of which
would cost in excess of Fifty Thousand Dollars ($50,000.00) to repair (as
determined by Seller in good faith), Purchaser shall have the option of either:
(i) canceling this Agreement by delivering written notice of such election
within ten (10) days after receipt of Seller’s determination as to the cost of
repairs, and receiving a refund of the Deposit and all interest earned thereon
whereupon all parties shall be released from all further obligations under this
Agreement, except only those that expressly survive, or (ii) proceeding with
Closing without reduction in the Purchase Price or claim against Seller
therefor, in which case Purchaser shall be entitled to all insurance proceeds,
if any, resulting from such casualty, plus a credit at Closing against the
Purchase Price in the amount of any insurance deductible that is actually
deducted from the proceeds made available to Purchaser. In the event only a
portion of the Improvements

--------------------------------------------------------------------------------

is damaged or destroyed by fire or other casualty prior to Closing, repair of
which would cost less than or equal to $50,000.00 (as determined by Seller in
good faith), then Purchaser shall be required to proceed with Closing without
reduction in the Purchaser Price or claim against Seller therefor, and Seller
may elect to either repair and restore the Improvements (in which case Closing
shall be extended until completion of such restoration), or to assign and
transfer to Purchaser insurance proceeds, if any, resulting from such casualty,
and credit Purchaser at Closing with an amount of any insurance deductible that
is actually deducted from the proceeds made available to Purchaser.

          23.    Radon Gas. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT,
WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT
HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT
EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA.
ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM
YOUR COUNTY PUBLIC HEALTH UNIT.

          24.    Limitation of Liability. Except as otherwise specifically
provided for in this Agreement, and except in the case of fraud,
misrepresentation or willful misconduct, neither Seller, nor any Affiliate of
Seller, nor any of their respective beneficiaries, shareholders, partners,
officers, directors, agents or employees, heirs, successors or assigns (“Seller
Representatives”) shall have any personal liability of any kind or nature, nor
shall Purchaser have the right to receive any judgment in or otherwise recover
against the assets of the aforesaid for or by reason of any matter or thing
whatsoever under, in connection with, arising out of or in any way related to
this Agreement and the transactions contemplated herein, and Purchaser hereby
waives for itself and anyone who may claim by, through or under Purchaser any
and all rights to sue or recover on account of any such alleged personal
liability or to receive any judgment in or otherwise recover against the assets
of Seller, the Affiliates of Seller or the respective Seller Representatives
unless such claim arises out of fraud, misrepresentation or willful misconduct
by Seller or any Seller Representative.

          25.    Miscellaneous.

  (a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Florida. All of the parties to this Agreement have participated
fully in the negotiation and preparation hereof, and, accordingly, this
Agreement shall not be more strictly construed against any one of the parties
hereto.


  (b) In the event any term or provision of this Agreement be determined by
appropriate judicial authority to be illegal or otherwise invalid, such
provision shall be given its nearest legal meaning or be construed as deleted as
such authority determines, and the remainder of this Agreement shall be
construed to be in full force and effect.


  (c) In the event of any litigation between the parties under this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees and court


--------------------------------------------------------------------------------

  costs at all trial and appellate levels. The parties stipulate and agree that
venue in any such litigation shall be laid in Seminole County, Florida.


  (d) In construing this Agreement, the singular shall be held to include the
plural, the plural shall be held to include the singular, the use of any gender
shall be held to include every other and all genders, and captions and paragraph
headings shall be disregarded.


  (e) All of the exhibits attached to this Agreement are incorporated in, and
made a part of, this Agreement.


  (f) All references to a number of days shall mean calendar days unless
Business Days are expressly referred to. A Business Day is any Monday, Tuesday,
Wednesday, Thursday or Friday other than a day on which banking business is not
generally conducted in the County in which the Property is located. If the time
for performance of any obligation hereunder shall fall on a Saturday, Sunday or
holiday, the time for performance shall be extended to the next succeeding
Business Day.


  (g) To the extent that the Exhibits required to be attached to this Agreement
are not attached on the date of execution by the Seller, Seller shall provide
these Exhibits to Purchaser and Purchaser’s counsel not later than ten (10) days
after the Effective Date.


          26.    Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and there are no other agreements, representations or warranties
other than as set forth herein. This Agreement may not be changed, altered or
modified except by an instrument in writing signed by the party against whom
enforcement of such change would be sought. This Agreement shall be binding upon
the parties hereto and their respective successors and assigns. This Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement. The exchange of copies of
this Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

          27.    Assignment. This Agreement shall not be assigned by Purchaser
without the prior written consent of Seller in its sole and absolute discretion;
provided, however, Purchaser may, upon prior written notice to Seller, assign
this Agreement to a related entity in which Carlos Balzola owns at least a
twenty-five percent (25%) ownership interest. Notwithstanding any such
assignment, Purchaser shall remain primarily liable for the performance of all
of the obligations of the Purchaser under this Agreement. Any other assignment
or transfer of, or attempt to assign or transfer Purchaser’s interest in this
Agreement shall be an act of default hereunder by Purchaser and subject to the
provisions of Paragraph 12 hereof.

          28.    Section 1031 Exchange. Purchaser shall cooperate fully with
Seller, but at no additional cost to Purchaser, to allow Seller to structure the
sale of the Property to accommodate

--------------------------------------------------------------------------------

a like-kind exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended, including specifically, Seller’s right to assign this
Agreement to a qualified intermediary in connection therewith.

          29.    Seller’s Conditions to Closing. The obligation of Seller to
complete the transactions contemplated by this Agreement is subject to the
following conditions precedent (and conditions concurrent, with respect to
deliveries to be made by the Purchaser at Closing) (the “Seller’s Closing
Conditions”) which conditions may be waived by Seller only in a writing executed
by Seller:

          (a)    All of the representations of Purchaser set forth in this
Agreement shall be true, correct and complete in all material respects as of the
Closing Date, and Purchaser, on or prior to the Closing Date, shall have
complied with and to have performed all of the obligations, covenants and
agreements required on the part of Purchaser to be complied with or performed
pursuant to the terms of this Agreement;

          (b)    Purchaser shall have delivered to the Title Company or Seller,
as the case may be, such documents or instruments as are required to be
delivered by Purchaser pursuant to the terms of this Agreement;

          (c)    Purchaser shall have delivered the Purchase Price to the Title
Company or Seller as the case may be;

          (d)    Purchaser shall simultaneously consummate the transactions
contemplated in that certain Purchase and Sale Agreement of even date herewith
between Seller and Purchaser with respect to that Property located at 385
GolfBrook Circle, Longwood, Florida (the “GolfBrook Purchase Agreement”) having
parcel I.D. #s 33-20-29-300-0150-0000 and 04-21-29-300-034A-0000 in the Seminole
County tax records, and as more particularly described on Exhibit A attached
thereto, and commonly known as “GolfBrook Apartments,” and shall have performed
all of Purchaser’s obligations under the GolfBrook Purchase Agreement.

          30.    Recording. Neither this Agreement nor a memorandum thereof
shall be recorded, and the act of recording such by Purchaser shall be an act of
default hereunder by Purchaser and subject to the provisions of Paragraph 12
hereof.

          31.    Status of Offer. Unless this Agreement is accepted by Purchaser
and an executed copy is delivered to Seller on or before 5:00 pm Eastern
Standard Time on September 30, 2005, then the offer set forth in this Agreement
shall be automatically revoked and terminated.

[REMAINDER OF PAGE IS BLANK. SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

          EXECUTED as of the date first above written in several counterparts,
each of which shall be deemed an original, but all constituting only one
agreement.

SELLER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
partnership

By:   NTS Realty Capital, Inc., a Delaware
corporation, its Managing General Partner

By: /s/ Brian F. Lavin
——————————————
Brian F. Lavin President September 30, 2005         PURCHASER:

Investors Capital Mortgage Group, Inc., a
Florida Corporation

By: /s/ Carlos Balzola
——————————————
Carlos Balzola President September 29, 2005

--------------------------------------------------------------------------------


ADDENDUM TO
PURCHASE AND SALE CONTRACT

          THIS ADDENDUM TO PURCHASE AND SALE CONTRACT (the “Addendum”) is made
as of the 28th day of October, 2005 by and between by and between NTS REALTY
HOLDINGS LIMITED PARTNERSHIP, a Delaware limited liability company, whose
address is 10172 Linn Station Road, Louisville, Kentucky 40223 (“Seller”), and
INVESTORS CAPITAL MORTGAGE GROUP, INC., a Florida corporation, whose address is
1414 NW 107 Ave., Suite 109, Miami, Florida 33172 (“Purchaser”).

R E C I T A L S:

          WHEREAS, Seller and Purchaser are the “Seller” and “Purchaser” under
that certain Purchase and Sale Contract dated September 30, 2005 (the
“Contract”), for certain parcels of land located at 302 Sabal Park Place,
Longwood, FL, having a parcel ID# 33-20-29-300-012A-0000 in Seminole County tax
records; and

          WHEREAS, the parties desire to modify the Contract in certain
respects, subject to and upon the terms and conditions set forth herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Purchaser hereby agree
that the foregoing recitals are true and correct and further agree as follows:

          1.    Definitions. All capitalized terms used in this Addendum shall
have the same meaning given to them in the Contract.

          2.    Inspection Period and Title Review Period. Seller and Purchaser
agree to extend the Inspection Period set forth in Section 7 (b) and the Title
Review Period set forth in Section 6 (b) of the Contract to November 15, 2005.
As used in the Contract, the term “Inspection Period” shall hereafter mean for
all purposes November 15, 2005, and the “Title Review Period” shall hereafter
mean for all purposes November 15, 2005. Accordingly, the period of time under
the Contract for performing or resolving any other matter tied to the Inspection
Period and Title Review Period are hereby extended to November 15, 2005,
provided, however, Buyer’s right to extend the Closing pursuant to Section 18 of
the Contract shall remain unmodified, and accordingly, Buyer may only extend the
Closing Date to December 30, 2005.

          3.    Full Force and Effect. Except as expressly modified hereby, the
Contract remains unchanged and in full force and effect. In the event of any
conflict or inconsistency between the terms of the Contract and this Addendum,
the terms of this Addendum shall prevail.

          4.    Counterparts. This Addendum may be executed in one or more
separate counterparts, each of which shall be deemed to be an original but all
of which shall constitute one and the same instrument. This Addendum may be
executed by facsimile signatures which

--------------------------------------------------------------------------------

shall be binding on the parties hereto, with original signatures to be delivered
as soon as reasonably practicable thereafter.

          5.    Further Assurances. Seller and Purchaser agree to execute and
deliver to the other any further instruments as may be reasonably required by
the requesting party to reaffirm or carry out the purposes and intent of this
Contract.

          IN WITNESS WHEREOF, the parties have hereunder set their hands and
seals as of the date set forth above.

SELLER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
partnership

By:    NTS Realty Capital, Inc., a Delaware
corporation, its Managing General
Partner

By: /s/ Brian F. Lavin
——————————————
Brian F. Lavin President         PURCHASER:

Investors Capital Mortgage Group, Inc., a
Florida Corporation

By: /s/ Carlos Balzola
——————————————
Carlos Balzola President

--------------------------------------------------------------------------------

[logo.jpg]

--------------------------------------------------------------------------------

10172 Linn Station Road
Louisville, Kentucky 40223
(502) 426-4800

November 10, 2005



VIA UPS OVERNIGHT DELIVERY

Investors Capital Mortgage Group, Inc.
1414 NW 107 Ave., Suite 109
Miami, Florida 33172
Attention: Carlos Balzola

      RE: Purchase of the Sabal Park Apartments, Seminole County, Florida

Dear Carlos:

        Pursuant to Section 18 of that certain Purchase and Sale Agreement
(“Agreement”) dated September 30, 2005, by and between NTS Realty Holdings
Limited Partnership, a Delaware limited partnership, as seller (“Seller”), and
Investors Capital Mortgage Group, Inc., a Florida corporation, as purchaser
(“Purchaser”), this letter will serve as notice from Seller to Purchaser of
Seller’s election to extend the date of Closing to a date on or before January
31, 2006. All capitalized terms not otherwise defined herein shall have the same
meaning given to them in the Agreement.

          The Inspection Period and the Title Review Period have been extended,
pursuant to an Addendum to Purchase and Sale Agreement executed by Seller and
Purchaser, to November 15, 2005. Previously you have indicated to us that
notwithstanding the last sentence of Section 11(d) of the Agreement, between the
end of the Inspection Period and the date of Closing, Purchaser would prefer
that Seller not enter into any lease containing a term of more than seven (7)
months without Purchaser’s consent. This letter will serve to evidence Seller’s
agreement to this leasing restriction, and the last sentence of Section 11(d) of
the Agreement is hereby amended to read as follows:

  “Notwithstanding the foregoing, after the expiration of the Inspection Period
and prior to Closing, Seller shall not enter into any lease containing a term of
more than seven (7) months without Purchaser’s written consent (which consent
may be withheld in Purchaser’s sole discretion).”


--------------------------------------------------------------------------------

          To acknowledge your receipt of this letter and your agreement to the
matters set forth herein, please sign this letter where indicated below and
return the signed original to our attention on or before November 14, 2005.

Very truly yours,

NTS Realty Holdings Limited Partnership

By:     NTS Realty Capital, Inc.
           Managing General Partner

           By: /s/ Neil A. Mitchell
           ——————————————
           Neil A. Mitchell            Senior Vice President        
Acknowledged and agreed to:

Investors Capital Mortgage Group, Inc.     By: /s/ Carlos Balzola
——————————————
Carlos Balzola President November 10, 2005     cc:   Thomas G. Sherman, Esq.,
P.A.

--------------------------------------------------------------------------------

AMENDMENT TO
PURCHASE AND SALE AGREEMENT

          THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made
and entered into on the respective dates indicated below, but effective as set
forth herein, between NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware
limited partnership whose address is 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”) and INVESTORS CAPITAL MORTGAGE GROUP, INC., a Florida
corporation whose address is 1414 NW 107 Ave., Suite 109, Miami, Florida 33172
(“Purchaser”).

          P  R  E  L  I  M  I  N  A  R  Y    S  T  A  T  E  M  E  N  T

          A.    Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated September 30, 2005 governing the sale of certain property
located at 302 Sabal Park Place, Longwood, Florida, a copy of which is attached
hereto as Exhibit A and is incorporated herein by this reference, whereby Seller
is to sell and Purchaser is to purchase the Property identified therein (the
“Contract”);

          B.    Seller and Purchaser entered into that certain Addendum to
Purchase and Sale Contract, a copy of which is attached hereto as Exhibit B and
is incorporated herein by this reference, amending the Agreement by extending
the Inspection Period and Title Review Period as defined therein to November 15,
2005 (the “Addendum”);

          C.    The parties desire to clarify the treatment of the deposit as
provided in the original Contract and to modify the Contract, as previously
modified by the Addendum, to further extend the Title Review Period in certain
respects, subject to and upon the terms and conditions set forth herein;

          NOW, THEREFORE, in consideration of the agreement established by this
Amendment, the Contract and the Addendum, Seller and Purchaser agree as follows:

          1.    Effective as of September 30, 2005, Paragraphs 4 and 5 of the
Agreement are hereby amended to read and restated as follows:

          “4.        Deposit.   To secure the performance by Purchaser of its
obligations under this Agreement, Purchaser will make a deposit of One Million
Dollars ($1,000,000.00) in the following manner: (i) within two (2) business
days after the execution of this Agreement by both Seller and Purchaser,
Purchaser shall deposit with LandAmerica/Commonwealth Land Title Insurance
Company (the “Escrow Agent”), the initial sum (the “Initial Deposit”) of Five
Hundred Thousand Dollars ($500,000.00), a portion of which in the amount of
Twenty-Five Thousand Dollars ($25,000.00) shall be immediately non-refundable to
Purchaser until Closing (unless Seller shall default hereunder) (the
“Non-refundable Portion of the Initial Deposit”), and (ii) shall thereafter
deliver the additional sum (the “Additional Deposit”) of Five Hundred Thousand
Dollars


--------------------------------------------------------------------------------

($500,000.00) within two (2) business days after the expiration of the
Inspection Period (as hereinafter defined). Upon expiration of the Inspection
Period, the Initial Deposit and the Additional Deposit shall both be
non-refundable to Purchaser until Closing (unless Seller shall default
hereunder). The Initial Deposit and the Additional Deposit shall be sent by wire
transfer to the Escrow Agent and held and disbursed by the Escrow Agent as an
earnest money deposit (collectively, the “Deposit”) pursuant to the provisions
of this Agreement. At and only upon Closing, the Deposit shall be refunded to
Purchaser and the entire Purchase Price shall be due in full. Any and all
interest accrued or earned thereon shall be paid to Purchaser except in the
event of a default by Purchaser, in which event all of the interest shall be
disbursed to Seller, together with the Deposit, as liquidated damages in
accordance with the default provisions below.


          5.       Terms of Payment.   The Purchase Price shall be paid to
Seller as follows:


  $28,350,000 being the Purchase Price, at Closing, subject to prorations and
adjustments as hereinafter provided, to be paid by wire transfer to Seller in
immediately available federal funds.”


          2.    Effective as of the dates of the last signature below, Seller
and Purchaser agree to modify the terms of the Contract, as previously modified
by the Addendum, as follows:

          (a)    Definitions.   All capitalized terms used in this paragraph (2)
shall have the same meaning given to them in the Contract.

          (b)    Title Review Period.   Seller and Purchaser agree to extend the
Title Review Period set forth in Section 6(b) of the Contract, as the Title
Review Period relates to Survey matters only, to 5:00 P. M. on November 22, 2005
for the sole purpose of allowing Purchaser to complete and review the Survey of
the Property and object to Survey matters only which materially affect
Purchaser’s intended use of the Property. Purchaser agrees to deliver the
Additional Deposit of $500,000.00 to the Escrow Agent on or before November 23,
2005. Furthermore, Purchaser acknowledges and agrees that the Initial Deposit
and the Additional Deposit shall be deemed non-refundable to Purchaser until
Closing unless Seller shall default under the Contract, or a title matter arises
under Section 6(c) of the Contract and Purchaser terminates the Contract
pursuant to the provisions of Section 6(c) of the Contract, or the Survey
discloses a defect which materially affects Purchaser’s intended use of the
Property and which defect Seller is unable to cure following notification by
Purchaser of such defect as provided in the Contract.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Amendment has been executed by the parties to
it effective as of the dates set forth above.

"SELLER" NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership

By:    NTS Realty Capital, Inc., a Delaware
corporation, its Managing General Partner     By: /s/ Gregory A. Wells
——————————————
Gregory A. Wells
Executive Vice President and Chief Financial Officer November 15, 2005        
"PURCHASER" INVESTORS CAPITAL MORTGAGE GROUP,
INC., a Florida Corporation     By: /s/ Carlos Balzola
——————————————
Carolso Balzola President November 15, 2005

--------------------------------------------------------------------------------

SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT

          THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Second
Amendment”) is made and entered into as of the 30th day of January, 2006,
between KENTUCKY EXCHANGE COMPANY, LLC, a Kentucky limited liability company
whose address is 122 Fairfax Avenue, Louisville, Kentucky 40207
(“Intermediary”), and INVESTORS CAPITAL MORTGAGE GROUP, INC., a Florida
corporation whose address is 1414 NW 107 Ave., Suite 109, Miami, Florida 33172
(“Purchaser”). NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited
partnership whose address is 10172 Linn Station Road, Louisville, Kentucky 40223
(“Exchangor”) is entering into this Second Amendment for the sole purpose of
consenting to and approving the terms contained herein.

          P  R  E  L  I  M  I  N  A  R  Y    S  T  A  T  E  M  E  N  T

          A.    Exchangor and Purchaser entered into that certain Purchase and
Sale Agreement dated September 30, 2005, governing the sale of certain property
located at 302 Sabal Park Place, Longwood, Florida, whereby Intermediary is to
sell and Purchaser is to purchase the Property identified therein.

          B.    Exchangor and Purchaser entered into: (i) that certain Addendum
to Purchase and Sale Contract, amending the Agreement by extending the
Inspection Period and Title Review Period as defined therein to November 15,
2005 (the “Addendum”); (ii) that certain letter agreement extending the date of
Closing to January 31, 2006 (the “Letter Agreement”); and (iii) that certain
Amendment to Purchase and Sale Agreement clarifying the treatment of the Deposit
and extending the Title Review Period in certain respects (the “First
Amendment”). The Purchase and Sale Agreement, as amended by the Addendum, the
Letter Agreement and the First Amendment, is referred to hereinafter as the
“Sale Agreement.” The Sale Agreement is attached hereto and incorporated herein
by this reference as Exhibit A.

          C.    Exchangor has assigned the Sale Agreement to Intermediary
pursuant to the terms of an Assignment of Purchase and Sale Agreement (the
“Assignment”) between Exchangor and Intermediary for the purpose of effectuating
a like-kind exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended.

          D.    The parties desire to amend the Sale Agreement, subject to and
upon the terms and conditions set forth herein.

          NOW, THEREFORE, in consideration of the agreement established by this
Amendment, the Agreement and the Addendum, Intermediary and Purchaser agree as
follows:

          1.    Any and all terms used herein which are not otherwise defined,
or re-defined, herein shall have the respective meanings given them in the Sale
Agreement.

--------------------------------------------------------------------------------

          2.    Anything contained in the Sale Agreement to the contrary
notwithstanding, the Closing Date is hereby extended to, and the Closing shall
be held on and occur no later than, February 2, 2006.

          3.    Immediately upon full execution of this Second Amendment by the
parties hereto, Purchaser shall deposit with the Escrow Agent an additional sum
of Three Hundred Thousand Dollars ($300,000.00) (the “Third Deposit”) which
shall be immediately non-refundable to Purchaser until Closing (unless
Intermediary shall default under the Sale Agreement, as amended hereby). The
Third Deposit shall be sent by wire transfer to Escrow Agent and held and
disbursed by the Escrow Agent as an earnest money deposit pursuant to the terms
of the Sale Agreement, as amended hereby. The term “Deposit” shall hereafter
mean the Initial Deposit, the Additional Deposit and the Third Deposit. At and
upon Closing, the Deposit shall be refunded to Purchaser and the entire Purchase
Price shall be due in full.

          4.    Except as expressly amended or modified hereby, the terms and
conditions of the sale Agreement remain in full force and effect and are hereby
ratified and reaffirmed by the parties hereto.

          5.    Exchangor executes this Second Amendment for the purpose of
acknowledging and agreeing to the amendments contained herein and to affirm that
such amendments are in conformity with the Exchange Agreement, as amended,
between Intermediary and Exchangor governing Exchangor’s like-kind exchange.

[REMAINDER OF PAGE BLANK. SIGNATURES APPEAR ON NEXT PAGE]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Amendment has been executed by the parties to
it effective as of the date first set forth above.

"PURCHASER" INVESTORS CAPITAL MORTGAGE GROUP,
INC., a Florida Corporation     By: /s/ Carlos Balzola
——————————————
Carlos Balzola President         "INTERMEDIARY" KENTUCKY EXCHANGE COMPANY, LLC,
a
Kentucky limited liability company     By: /s/ Timothy J. Eifler
——————————————
Timothy J. Eifler Member         "EXHANGOR" NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership
By:    NTS Realty Capital, Inc., a Delaware
corporation, its Managing General Partner     By: /s/ Neil A. Mitchell
——————————————
Neil A. Mitchell Senior Vice President